Order entered August 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00167-CV

                 SARAH GREGORY AND NEW PRIME, INC., Appellants

                                                 V.

                         JASWINDER CHOHAN, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02925-E

                                             ORDER
       Before the Court is the August 2, 2018 letter from court reporter Vikki Ogden concerning

the status of the reporter’s record. Ms. Ogden informs the Court that she has transcribed the

record, but she needs to “verify” the exhibits and is awaiting final payment. She anticipates she

will finish verifying the exhibits by August 13th and will file the record upon payment.

       We construe the letter as a request for extension of time to file the record, which was due

July 31, 2018, and note that since the filing of the letter, appellants have provided verification of

final payment. We GRANT the extension request and ORDER the reporter’s record be filed no

later than August 16, 2018.

                                                       /s/    DAVID EVANS
                                                              JUSTICE